                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

MELISSA A. BUZBEE,                         )
                                           )
       Plaintiff,                          )
                                           )
vs.                                        )       CA 18-0507-MU
                                           )
ANDREW M. SAUL,                            )
Commissioner of Social Security,           )
                                           )
       Defendant.                          )

                         MEMORANDUM OPINION AND ORDER

       Plaintiff Melissa A. Buzbee brings this action, pursuant to 42 U.S.C. §§ 405(g),

seeking judicial review of a final decision of the Commissioner of Social Security (“the

Commissioner”) denying her claim for Disability Insurance Benefits (“DIB”) and a period

of disability under Title II of the Social Security Act (“the Act). The parties have

consented to the exercise of jurisdiction by the Magistrate Judge, pursuant to 28 U.S.C.

§ 636(c), for all proceedings in this Court. (Doc. 16 (“In accordance with the provisions

of 28 U.S.C. 636(c) and Fed. R. Civ. P. 73, the parties in this case consent to have a

United States Magistrate Judge conduct any and all proceedings in this case, … order

the entry of a final judgment, and conduct all post-judgment proceedings.”)). See also

Doc. 19. Upon consideration of the administrative record, Buzbee’s brief, and the
Commissioner’s brief,1 it is determined that the Commissioner’s decision denying

benefits should be affirmed.2

                                I. PROCEDURAL HISTORY

        Buzbee applied for a period of disability and DIB, under Title II of the Act, 42

U.S.C. §§ 423 - 425, on or about October 19, 2015, alleging disability beginning on July

16, 2012. (Tr. 173-76). Her application was denied at the initial level of administrative

review on November 24, 2015. (Tr. 103-07). On January 6, 2016, Buzbee requested a

hearing by an Administrative Law Judge (ALJ). (Tr. 108-09). After a hearing was held on

August 14, 2017, the ALJ issued an unfavorable decision finding that Buzbee was not

under a disability from July 16, 2012 through the date last insured, December 31, 2016.

(Tr. 15-29). Buzbee appealed the ALJ’s decision to the Appeals Council, and, on

October 16, 2018, the Appeals Council denied her request for review of the ALJ’s

decision, thereby making the ALJ’s decision the final decision of the Commissioner. (Tr.

1-5).

        After exhausting her administrative remedies, Buzbee sought judicial review in

this Court, pursuant to 42 U.S.C. §§ 405(g). (Doc. 1). The Commissioner filed an

answer and the social security transcript on March 21, 2019. (Docs. 10, 11). Both

parties filed briefs setting forth their respective positions. (Docs. 12, 13). Oral argument

was waived. (Doc. 15). The case is now ripe for decision.




1
  The parties waived oral argument in this case. (Docs. 15, 18).
2
  Any appeal taken from this Order and Judgment shall be made to the Eleventh Circuit
Court of Appeals. See Doc. 16. (“An appeal from a judgment entered by a Magistrate
Judge shall be taken directly to the United States Court of Appeals for the judicial circuit
in the same manner as an appeal from any other judgment of this district court.”).

                                              2
                                  II. CLAIM ON APPEAL

       Buzbee alleges that the ALJ’s decision to deny her benefits is in error because

the ALJ erred by failing to evaluate her testimony regarding her pain under SSR 16-3p

and failing to consider all of the factors set forth in 20 C.F.R. 404.1529(c)(3). (Doc. 12 at

pp. 1-2).

                                III. BACKGROUND FACTS

       Buzbee was born on November 22, 1971 and was almost 44 years old at the

time she filed her claim for benefits. (Tr. 39, 173). Buzbee initially alleged disability due

to pinched nerves, herniated discs in her cervical and lumbar spine, numbness and

shaking in her hands, severe headaches, vomiting, swelling in her stomach, panic

attacks, and anxiety. (Tr. 189). She graduated from high school in 1990. (Tr. 190). She

has worked at a hotel as a housekeeper, front desk clerk, and breakfast bar attendant,

at a car wash as a greeter, washer, and detailer, and as a machine operator at a paper

file folder factory. (Tr. 14-44). She has not worked since 2012. (Tr. 45). In her Function

Report, Buzbee stated that she can longer do most of the things she used to do, such

as work, sports, cleaning, yard work, vacation, and taking care of herself and her kids.

(Tr. 207). She stated that she can’t wash her hair daily, cannot style her hair, can only

prepare meals in the microwave or slow cooker, can do a weekly load of laundry with

breaks, can wash dishes most days, can clean her bathroom one time per week, can

only drive if necessary, but usually doesn’t go anywhere, and can grocery shop three to

five times per month for 15 to 30 minutes. She spends her time listening to music,

watching television, writing, stretching, talking with her family, and napping. (Tr. 206-

11). She testified at the hearing that she can feed, bathe, and groom herself most days,




                                              3
but on her bad days she stays in bed all day. (Tr. 73). According to Buzbee, she has

about three bad days a week where she stays in bed and on those days her pain is an

eight to nine. (Tr. 78-79). She stated that, even on a typical day, she lays down for an

hour at a time several times a day. (Tr. 71). She testified that she has a driver’s license

but does not drive as much as before because of shaking in her legs. (Tr. 40). She is

able to pay bills, count change, handle a savings account, and use a checkbook. (Tr.

399).

                                   IV. ALJ’S DECISION

        After conducting a hearing on August 14, 2017, the ALJ made a determination

that Buzbee had not been under a disability during the relevant time period, and thus,

was not entitled to benefits. (Tr. 15-29). The findings set forth by the ALJ in his January

10, 2018 decision that are relevant to the claim on appeal are set forth herein.

                                      V. DISCUSSION

        Eligibility for DIB requires that the claimant be disabled. 42 U.S.C. §§

423(a)(1)(E). A claimant is disabled if the claimant is unable “to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §§

423(d)(1)(A). The impairment must be severe, making the claimant unable to do the

claimant’s previous work or any other substantial gainful activity that exists in the

national economy. 42 U.S.C. § 423(d)(2); 20 C.F.R. §§ 404.1505-11. “Substantial

gainful activity means work that … [i]nvolves doing significant and productive physical or

mental duties [that] [i]s done (or intended) for pay or profit.” 20 C.F.R. § 404.1510.




                                              4
         In all Social Security cases, an ALJ utilizes a five-step sequential evaluation in

determining whether the claimant is disabled:

         (1) whether the claimant is engaged in substantial gainful activity; (2) if not,
         whether the claimant has a severe impairment; (3) if so, whether the severe
         impairment meets or equals an impairment in the Listing of Impairment in the
         regulations; (4) if not, whether the claimant has the RFC to perform her past
         relevant work; and (5) if not, whether, in light of the claimant’s RFC, age,
         education and work experience, there are other jobs the claimant can perform.

Watkins v. Comm’r of Soc. Sec., 457 F. App’x 868, 870 (11th Cir. 2012) (per curiam)

(citing 20 C.F.R. §§ 404.1520(a)(4), (c)-(f), 416.920(a)(4), (c)(f); Phillips v. Barnhart, 357

F.3d 1232, 1237 (11th Cir. 2004)) (footnote omitted). The claimant bears the burden of

proving the first four steps, and if the claimant does so, the burden shifts to the

Commissioner to prove the fifth step. Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir.

1999).

         If the claimant appeals an unfavorable ALJ decision, the reviewing court must

determine whether the Commissioner’s decision to deny benefits was “supported by

substantial evidence and based on proper legal standards.” Winschel v. Comm’r of Soc.

Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (citations omitted); see 42 U.S.C. § 405(g).

“Substantial evidence is more than a scintilla and is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Winschel, 631

F.3d at 1178 (citations omitted). “In determining whether substantial evidence exists,

[the reviewing court] must view the record as a whole, taking into account evidence

favorable as well as unfavorable to the [Commissioner’s] decision.” Chester v. Bowen,

792 F.2d 129, 131 (11th Cir. 1986). The reviewing court “may not decide the facts anew,

reweigh the evidence, or substitute [its] judgment for that of the [Commissioner].” Id.

When a decision is supported by substantial evidence, the reviewing court must affirm



                                               5
“[e]ven if [the court] find[s] that the evidence preponderates against the Secretary’s

decision.” MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986).

       As set forth above, Buzbee has asserted that the Commissioner’s decision to

deny her benefits is in error because the ALJ failed to evaluate her testimony regarding

her pain under SSR 16-3p and failed to consider all of the factors set forth in 20 C.F.R.

404.1529(c)(3). (Doc. 12 at pp. 1-2). After reviewing and weighing the medical

evidence, the Function Report completed by Buzbee, and the other evidence of record

and conducting a hearing, the ALJ found that Buzbee had severe impairments of

“degenerative disc disease in the back and neck; bursitis of the hips; sciatica; irritable

bowel syndrome and sphincter of Oddi dysfunction with abdominal pain; and migraine

headaches” but did not have an impairment or combination of impairments that met or

equaled one of the listed impairments. (Tr. 17-19). The ALJ then found Buzbee to have

the RFC to perform light work, with certain limitations, set forth as follows:

              … lift /or carry twenty pounds occasionally; lift and/or
              carry ten pounds frequently; frequently climb ramps and
              stairs; occasionally climb ladders, ropes, or scaffolds;
              and frequently balance, stoop, kneel, crouch, and crawl.
              The claimant can occasionally work at unprotected
              heights, around moving mechanical parts, and in
              extreme cold.

(Tr. 19-20). At steps four and five, the ALJ found that Buzbee was unable to perform

any past relevant work through the date last insured, but that there were a significant

number of other jobs in the national economy that she could perform considering her

age, education, work experience, and RFC. (Tr. 27).

       Buzbee alleges that the ALJ failed to properly evaluate her testimony regarding

her pain under SSR 16-3p and failed to consider all of the factors set forth in 20 C.F.R.




                                              6
404.1529(c)(3). (Doc. 12 at pp. 1-2). In evaluating a claimant’s subjective complaints of

pain or other symptoms, an ALJ undertakes a two-step process. See 20 C.F.R. §

404.1529. First, the ALJ determines whether the claimant has a medically determinable

impairment that could reasonably be expected to produce the alleged symptoms. 20

C.F.R. § 404.1529(b). Second, the ALJ evaluates the “intensity and persistence” of the

symptoms and determines the extent to which the symptoms limit the ability to perform

work-related activities. 20 C.F.R. § 404.1529(c). In evaluating the intensity and

persistence of a claimant’s symptoms, the ALJ is to consider all available evidence from

the claimant’s medical sources and nonmedical sources about how the symptoms affect

the claimant. Id. The factors relevant to the claimant’s symptoms that the ALJ should

consider include daily activities; the location, duration, frequency, and intensity of the

claimant’s pain; precipitating and aggravating factors; the type, dosage, effectiveness,

and side effects of any medication taken to alleviate pain; other treatment the claimant

has received for relief of pain; any other measures used to relieve pain; and any other

factors concerning the claimant’s functional limitations due to pain. Id. A claimant’s

symptoms, such as pain, will be determined to diminish the capacity for basic work

activities to the extent that the alleged functional limitations due to pain can reasonably

be accepted as consistent with the objective medical evidence and other evidence. Id.

       Here, the ALJ found “that the claimant’s medically determinable impairments

could reasonably be expected to cause the alleged symptoms; however, the claimant’s

statements concerning the intensity, persistence and limiting effects of these symptoms

are not entirely consistent with the medical evidence and other evidence in the record.”

(Tr. 20). Buzbee argues that the ALJ did not properly evaluate her testimony regarding




                                              7
her pain under SSR 16-3p, failed to consider all of the factors set forth in 20 CFR

404.1529(c)(3), and minimized some of the objective findings. (Doc. 12 at pp. 3-5).

Buzbee essentially alleges that the ALJ failed to specifically describe her subjective

testimony in his decision and minimized the orthopaedic findings from an August 2015

examination. With regard to her statements regarding her pain and its effects, the ALJ

stated:

       The undersigned has thoroughly considered the statement of the claimant
       referenced in Exhibit B9E, as well as her Function Report, Headache
       Questionnaire, and Fatigue Questionnaire (Exhibits B4E, B5E, and B3E).
       However, the undersigned finds that statements made by the claimant in
       those reports about the frequency, severity, and extent of her alleged
       symptoms and resulting limitations were not entirely supported or
       corroborated by the overall, objective record and, thus, were given partial
       weight.

(Tr. 20).

       The ALJ then reviewed her medical records. Of significance, he noted that Dr.

Canale, who treated her in November 2012, December 2012, and August 2013, noted

the lack of objective findings and lack of correlation between some of her symptoms and

her purported back pain. (Tr. 21, 543). When she visited Dr. Canale in August of 2013,

he noted that she had apparently been doing yard work over the weekend. (Tr. 21, 265).

He also noted that imaging in February of 2014 of the right shoulder, right knee, right

hip, right foot, lumbar spine, and cervical spine were negative. (Tr. 21). He discussed

the results of her MRIs of the cervical and lumbar spine in March of 2014, which

showed some mild or moderate narrowing at C5, C6, and C7 and a slight right lateral

disc protrusion at L5-S1. (Tr. 21). The ALJ reviewed her medical findings and treatment

during her visits with Dr. Bose from March of 2014 through August of 2015 and noted

that Dr. Bose concluded she was not a candidate for surgical intervention and referred



                                            8
her to pain management. (Tr. 21-22). He then reviewed her medical records from

treatment with Dr. Houston from June 2013 to August 2015, which revealed generally

negative objective findings and notations that, even though she complained of pain at

visits, she admitted that her pain was relieved on medication, making her more

functional with no side effects. (Tr. 22). The ALJ reviewed her records from treatment

with Dr. Allen from September of 2015 to June of 2016, which revealed complaints of

hip, neck, and lower back pain for which he administered corticosteroid and trigger point

injections. (Tr. 22-23). The ALJ noted that Dr. Allen opined that she would not be able to

work in any capacity at that time or in the future, but provided no evidence, support, or

specific function by function assessments. (Tr. 23). The ALJ also reviewed her medical

records regarding her complaints of and treatment for abdominal pain and headaches.

(Tr. 25-26). The ALJ concluded that there was no evidence in the record that Buzbee

had experienced substantial functional limitations as a result of migraine headaches.

(Tr. 26).

       After reviewing the medical records, the ALJ specifically stated that “[i]n reaching

his determination of liability, [he] fully considered all allegations made by the claimant at

her hearing regarding impairments, symptoms, and limitations, including complaints of

neck pain, back pain, left hip pain, right foot pain, abdominal pain, and headaches.” (Tr.

26). He concluded “that the objective record fails to support the claimant’s testimony of

considerable limitations particularly regarding sitting, standing, walking, lifting, and

carrying” and determined that her “allegations of considerably limited activities of daily

living were not supported by or consistent with the overall, objective record which




                                              9
reflected generally normal or minimally abnormal examination findings when treatment

was obtained.” (Id.). In explaining the grounds for his determination, the ALJ also stated:

       The undersigned finds that the objectively demonstrable evidence of
       record fails to support that the claimant was as impaired as she alleged
       prior to the expiration of her insured status for Title II benefits. The
       undersigned notes that no credible physician has opined that the
       claimant possessed disabling functional limitations as a result of any
       condition or from any resulting symptoms. The undersigned finds no
       evidence of record supporting a conclusion that the claimant' s
       impairments would be resistant to either alleviation or control with the
       proper and regular use of the appropriate prescription medications, as
       well as adherence to conservative treatment measures and modalities.
       There is no indication from the record that the claimant was attempted
       on an array of prescription medications to no avail and that all possible
       medication choices were exhausted without success. The record
       additionally contains no evidence of the claimant's ongoing difficulties
       with side effects of medication, and there is no indication from the
       record that the claimant was unsuccessfully tried on alternative
       medications in an attempt to find medications that did not produce
       adverse effects.
       The undersigned finds that there is no objective documentation that
       the claimant's performance of daily activities has been substantially
       impaired due to her diagnosed conditions. The undersigned notes that
       the claimant's clinical examination findings have often been found to
       be normal or minimally abnormal, and the objective diagnostic
       evidence of record has not been reflective of impairments that have
       produced disabling or totally debilitating functional limitations for the
       claimant. The undersigned recognizes the paucity of medical
       evidence in this case for complaints surrounding her alleged
       impairments and finds it reasonable to assume that if the claimant were
       experiencing difficulties to a disabling degree, she would have
       presented to her physicians for persistent, regular, and ongoing
       treatment.
       Based on a review of the medical evidence of record, as well as the
       claimant's testimony at the hearing, the undersigned finds that the
       preponderance of the evidence contained in the record does not
       support the claimant's allegations of totally incapacitating pain and
       other symptomatology and that the claimant 's statements regarding the
       severity, frequency, and duration of her symptoms are overstated. The
       record fails to document persistent, reliable manifestations of a
       disabling loss of functional capacity by the claimant resulting from her


                                            10
       reported symptomatology, and all of the above factors lead the
       undersigned to a conclusion that the claimant's alleged symptoms and
       conditions are not of a disabling degree. After considering the entirety
       of the record, the undersigned concludes that the claimant would not
       be precluded from performing the physical and mental requirements of
       work activity on a regular and sustained basis as set forth in the
       residual functional capacity statement herein.

(Tr. 26-27).

       Contrary to Buzbee’s argument, the record shows that the ALJ considered

Buzbee’s daily activities, her statements regarding the location, causation, frequency,

and intensity of her pain, her treatment with medication for pain, spasm, stiffness,

and/or inflammation and the fact that she received relief form medications and did not

experience side effects, and the medical evidence, including, for example, the fact that

she either had normal objective tests results or only mild objective findings and that she

had conservative and limited treatment. After considering all of the evidence, the ALJ

concluded that Buzbee’s statements about the intensity, persistence, and limiting effects

of her symptoms were inconsistent with substantial medical evidence and other

evidence in the record. The Court finds that the ALJ properly considered a variety of

factors as required by the relevant regulations in evaluating Buzbee’s subjective

complaints and properly supported his credibility determination. Credibility

determinations are the province of the ALJ, and this Court cannot “disturb a clearly

articulated credibility finding supported by substantial evidence.” See Raices v. Comm’r

of Soc. Sec., No. 19-12718, 2020 WL 1062132, at *2 (11th Cir. Mar. 5, 2020) (quoting

Mitchell v. Comm’r, Soc. Sec. Admin., 771 F.3d 780, 782 (11th Cir. 2014)).

        It is within the province of the ALJ to decide whether the evidence of record

 supports a claimant’s allegations as to his or her symptoms. See Foote v. Chater, 67



                                            11
F.3d 1553, 1562 (11th Cir. 1995). The Court finds that the ALJ properly evaluated the

evidence in this case and further finds that the ALJ’s conclusion was supported by

substantial evidence.

                                     CONCLUSION

      In light of the foregoing, it is ORDERED that the decision of the Commissioner of

Social Security denying Plaintiff benefits be AFFIRMED.

      DONE and ORDERED this the 30th day of March, 2020.

                                  s/P. BRADLEY MURRAY
                                  UNITED STATES MAGISTRATE JUDGE




                                           12
